MEMORANDUM **
Audelio Arzola-Amaya appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Arzola-Amaya contends that the district court erred in finding that his life sentence had not been converted to a fixed term of 540 months. Arzola-Amaya contends that because the Bureau of Prisons (“BOP”) has converted his sentence into a fixed term of 540 months, he is entitled to good time credits. Arzola-Amaya further contends that because he has been awarded good time credits while incarcerated, the BOP is estopped from denying the application of these credits.
These contentions are unpersuasive. The record belies Arzola-Amaya’s premise that the BOP has converted his sentence into a fixed term. Given that Arzola-Amaya was sentenced to life imprisonment for violating 21 U.S.C. § 848, he is not entitled to good time credits. See 18 U.S.C. § 4161, repealed by Sentencing Reform Act of 1984 (effective November 1, 1987); see also 18 U.S.C. § 3624(b) (stating that prisoners serving life sentences are not entitled to a deduction for good time credits). Finally, regardless of any good time credits he may have received, Arzola-Amaya has not demonstrated his entitlement to equitable estoppel. See Johnson v. Williford, 682 F.2d 868, 871-73 (9th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.